Citation Nr: 1019871	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-33 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from October 1953 to October 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for bilateral tinnitus.  In November 2009, 
the Veteran submitted a Motion to Advance on the Docket.  In 
February 2010, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In April 
2010, the Board granted the Veteran's motion.  

The Board observes that the Veteran withdrew his appeal from 
the initial evaluation assigned for his hearing loss 
disability in May 2007.  Therefore, the Board finds that the 
issue is not presently on appeal and will not be addressed 
below.  

At the February 2010 hearing on appeal, the accredited 
representative advanced that an increased disability 
evaluation for the Veteran's hearing loss disability was 
warranted.  That issue has not been adjudicated by RO.  
Therefore, the Board does not have jurisdiction over it.  The 
issue is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

Chronic tinnitus has been objectively shown to have had its 
onset during active service. 




CONCLUSION OF LAW

Chronic tinnitus was incurred in military service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Chronic Tinnitus

In this decision, the Board grants service connection for 
chronic tinnitus.  This represents a complete grant of the 
benefits sought on appeal.  As such, no discussion of 
Department of Veterans Affairs' (VA) duty to notify and 
assist is necessary.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

The Veteran's complete service treatment documentation is not 
of record.  It is presumed to have been destroyed in the 1973 
fire at the National Personnel Record Center.  The report of 
his October 1955 physical examination for service separation 
has been incorporated into the claims file.  It makes no 
reference to chronic tinnitus.  The Veteran's service 
personnel records indicate that he served with an Army 
artillery battery in Korea.  

Service connection has been established for bilateral hearing 
loss disability based upon the Veteran's inservice noise 
exposure.  
Private clinical documentation dated in September and October 
2004 indicates that the Veteran complained of tinnitus.  
Private clinical documentation dated in September 2006 
indicates that the Veteran believed that "his tinnitus is 
associated with his original complaint."  He was diagnosed 
with "tinnitus [not otherwise specified]."  

At a January 2008 VA examination for compensation purposes, 
the Veteran was noted to have presented a history of tinnitus 
since October 2004.  The audiologist commented that:

Onset of reported tinnitus is far removed 
from Veteran's service.  Veteran's report 
of onset is inconsistent.  In interviews 
at this facility in 2005 and 2006, he 
denied tinnitus.  Today, he states he has 
had this for a "few years."  In private 
records, he reports that tinnitus is 
present in 2004.  These inconsistences 
question accuracy of Veteran's accounts.  
It is the opinion of this examiner that 
this Veteran's tinnitus is not likely due 
to his military service.   

A February 2008 opinion from N. G., M.D., conveys that "it 
is quite possible and very likely that the [patient's] 
tinnitus and hearing loss are due to his past experiences 
while in the armed services."  

An undated opinion from the Veteran's spouse received in July 
2008 conveys that the Veteran complained of ringing in his 
ears since he "returned from his tour of duty in Korea" in 
1955.  

At the February 2010 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran testified that he 
had been exposed to significant noise associated with firing 
155 millimeter howitzers during active service.  He stated 
that he had initially experienced ringing in his ears shortly 
after service separation.  

The Veteran was exposed to significant artillery-related 
noise during active service.  Service connection for 
bilateral hearing loss disability has been established based 
upon the Veteran's inservice noise exposure.  The Veteran has 
described chronic tinnitus which began shortly after service 
separation.  He is competent to describe his experience of 
ringing in the ears during and after service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  The Board has no 
basis to question the Veteran's credibility.  Such ringing 
has been diagnosed as tinnitus by competent medical 
professionals.  The VA audiological examiner's and the 
Veteran's treating physician's opinions are in conflict as to 
the relationship between the onset of the Veteran's chronic 
tinnitus and active service.  Given such facts, the Board 
finds that the evidence is in at least equipoise as to 
whether the Veteran's current chronic tinnitus is 
etiologically related to active service.  Upon resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is now warranted for 
chronic tinnitus.  


ORDER

Service connection for chronic tinnitus is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


